Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 1 of 27




    # 25335362                                                       April 11, 2018

    PO BOX 1640
    PITTSBURGH, PA 15230-1640                                        If you have questions, please contact:

                                                                     Phone: (800) 540-2505

                                                                     Innovis Consumer Assistance
                                                                     PO Box 1640
                                                                     Pittsburgh, PA 15230-1640




                                          TIFFANY GRAYS
                                          15651 E CASPIAN CIRCLE APT 306
                                          AURORA, CO 80013




    CASE NO. 1:20-CV-00452   INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                          EXHIBIT 1
 Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 2 of 27


Innovis

 Dear Tiffany,

 Thank you for contacting Innovis. We have completed your request(s). Please review the following pages.

 If you have any questions or concerns, you may visit www.innovis.com or contact our Consumer Assistance
 Department at 1-800-540-2505. Representatives are available to assist you Monday through Friday,
 8am - 8pm ET.

 Sincerely,

 Innovis Consumer Assistance




      CASE NO. 1:20-CV-00452   INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                       EXHIBIT 1
 Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 3 of 27


Innovk)                                                                                      What We've Done for You


 At Innovis, we are dedicated to helping you understand and manage your Innovis Credit Report. Visit the Learning
 Center at www.innovis.com to learn more about your Innovis Credit Report, our pledge to protect your privacy, the
 steps you can take to protect your information, and your rights as a consumer. Additionally you can contact Innovis
 Consumer Assistance at 1-800-540-2505.

 Credit Report Request
 Your Innovis Credit Report is enclosed.

 If you believe any item on your credit report is inaccurate or incomplete and wish to dispute it, you may visit www.innovis.com and use the
 login information provided below.

 Innovis.com Username: 8PZvrCWr
 Innovis.com Password: C3qy61SC

 You may also submit your request in writing by completing the enclosed investigation form and providing all supporting documentation
 related to your dispute to the following address:

 Innovis Consumer Assistance
 PO Box 1640
 Pittsburgh, PA 15230-1640

 You can also call Innovis Consumer Assistance at 800-540-2505. Representatives are available to help you Monday — Friday 8am - 8pm ET.

 Innovis does not offer mortgage and educational credit scores. For information on your FICO credit score, you can contact the Fair Isaac
 Corporation, the company that generates FICO credit scores, at www.myfico.com or 1-800-319-4433.




       CASE NO. 1:20-CV-00452         INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                                         EXHIBIT 1

 TIFFANY GRAYS                                                       Page 1                                                          25335362 536
    Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 4 of 27


Innovk)


TIFFANY GRAYS                                                                                                                                                            April 11, 2018

Account History:                                                                              Personal Information:

•       All accounts display the most recent information received from the Creditor.          The report displays the name, address, date of birth or telephone number that the
        This report does not show activity on the account after the date shown.               creditor provided for each account. As a security precaution, we display only the last 4
                                                                                              digits of any SSN numbers reported to us. Innovis displays only the month and year of
•       Accounts paid as agreed may remain on your credit report indefinitely. In most        date of birth.
        cases, negative information may remain on your report for up to 7 years. Items
        shaded below may be considered negative information.


Payment Grid Legend:               OK = Current           90 = 90 days past due              120 = 120 days past due              150 = 150 days past due
Innovis does not have
payment history for
months left blank.



    ACCOUNTS

CAPITAL ONE BANK USA NA: Individual Credit Card                                                                                                                         NEGATIVE
Account#:...4379         Account information as of 04/08/2018
Account Status:               NA                             Balance:                        $0                               Creditor Contact Info:
Date Opened:                  09/17/2011                     High Balance:                   $671
Date Last Reported:           04/08/2018                                                                                      CAPITAL ONE BANK USA NA
Terms:                        NA                                                                                              PO BOX 30281
Credit Limit:                 $500                                                                                            SALT LAKE CITY, UT 84130
                                                                                                                              (800) 955-7070
Narrative(s)
Closed-credit grantors request
Account previously in dispute-investigation complete
Disch thru Bankruptcy Ch 7


         JAN FEB MAR APR MAY JUN JUL AUG SEP OCT NOV DEC                                 We estimate this                     Personal Information:
2011                                                                                     account will be removed
2012                                                                                     from your report in:                 Name:    Tiffany Grays
                                                                                         03/2020                              Address: 1695 S Blackhawk Way Apt A
2013
                                                                                                                                       Aurora, CO 80012
2014                                                                                                                          DOB:         1983
2015                                                                                                                          SSN:     XXX-XX-0590
                                                                                                                              Phone:
2016

2017

2018         H




           CASE NO. 1:20-CV-00452                 INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                                                               EXHIBIT 1

     TIFFANY GRAYS                                                                        Page 2                                                                         25335362 536
 Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 5 of 27


Innovis

DEPT OF ED / NAVIENT: Individual Education Loan                                                                       NEGATIVE
Account#:...0312   Account information as of 08/11/2016
Account Status:        Paid/Closed             Balance:                $0                Creditor Contact Info:
Date Opened:           03/12/2008              Last Payment Date:      08/11/2016
Date Closed:           08/11/2016              High Balance:           $3,500            DEPT OF ED / NAVIENT
Date Last Reported:    08/31/2016                                                        P 0 BOX 9635
Terms:                 NA                                                                WILKES-BARRE, PA 18773


       JAN FEB MAR APR MAY JUN JUL AUG SEP OCT NOV DEC             We estimate the       Personal Information:
2009                                                               account will become
2010                                                               positive in:          Name:    Tiffany T Grays
                                                                   08/2021               Address: 15651 E Caspian Cir Apt 13-306
2011
                                                                                                  Aurora, CO 80013
2012
                                                               I                         DOB:         1983
2013                                                                                     SSN:     XXX-XX-0590
                                                                                         Phone: (303) 872-3574
2014                  OK   OK             OK   OK   OK    90
2015                            OK   OK
2016                            OK



DEPT OF ED / NAVIENT: Individual Education Loan                                                                       NEGATIVE
Account#:...0312   Account information as of 08/11/2016
Account Status:        Paid/Closed             Balance:                $0                Creditor Contact Info:
Date Opened:           03/12/2008              Last Payment Date:      08/11/2016
Date Closed:           08/11/2016              High Balance:           $4,000            DEPT OF ED / NAVIENT
Date Last Reported:    08/31/2016                                                        P 0 BOX 9635
Terms:                 NA                                                                WILKES-BARRE, PA 18773


       JAN FEB MAR APR MAY JUN JUL AUG SEP OCT NOV DEC             We estimate the       Personal Information:
2009                                                               account will become
2010                                                               positive in:          Name:    Tiffany T Grays
                                                                   08/2021               Address: 15651 E Caspian Cir Apt 13-306
2011
                                                                                                  Aurora, CO 80013
2012                                                                                     DOB:         1983
2013                                                                                     SSN:     XXX-XX-0590
                                                                                         Phone: (303) 872-3574
2014                  OK   OK             OK   OK   OK    90
2015                            OK   OK
2016                            OK




         CASE NO. 1:20-CV-00452       INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                            EXHIBIT 1

   TIFFANY GRAYS                                                    Page 3                                             25335362 536
 Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 6 of 27


Innovis

DEPT OF ED / NAVIENT: Individual Education Loan                                                                    NEGATIVE
Account#:...1119   Account information as of 08/11/2016
Account Status:        Paid/Closed             Balance:                $0             Creditor Contact Info:
Date Opened:           11/19/2008              Last Payment Date:      08/11/2016
Date Closed:           08/11/2016              High Balance:           $6,000         DEPT OF ED / NAVIENT
Date Last Reported:    08/31/2016                                                     P 0 BOX 9635
Terms:                 NA                                                             WILKES-BARRE, PA 18773



       JAN FEB MAR APR MAY JUN       JUL AUG SEP OCT NOV DEC    We estimate the       Personal Information:
2009                                                            account will become
2010                                                            positive in:          Name:    Tiffany T Grays
                                                                08/2021               Address: 15651 E Caspian Cir Apt 13-306
2011
                                                                                               Aurora, CO 80013
2012                                                                                  DOB:         1983
2013                                                                                  SSN:     XXX-XX-0590
2014
                                                                                      Phone: (303) 872-3574
                      OK   OK             OK   OK   OK    90
2015                            OK   OK
2016                            OK



DEPT OF ED / NAVIENT: Individual Education Loan                                                                    NEGATIVE
Account#:...1119   Account information as of 08/11/2016
Account Status:        Paid/Closed             Balance:                $0             Creditor Contact Info:
Date Opened:           11/19/2008              Last Payment Date:      08/11/2016
Date Closed:           08/11/2016              High Balance:           $4,500         DEPT OF ED / NAVIENT
Date Last Reported:    08/31/2016                                                     P 0 BOX 9635
Terms:                 NA                                                             WILKES-BARRE, PA 18773


       JAN FEB MAR APR MAY JUN       JUL AUG SEP OCT Nov DEC    We estimate the       Personal Information:
2009                                                            account will become
2010                                                            positive in:          Name:    Tiffany T Grays
                                                                08/2021               Address: 15651 E Caspian Cir Apt 13-306
2011
                                                                                               Aurora, CO 80013
2012                                                                                  DOB:         1983
2013                                                                                  SSN:     XXX-XX-0590
                                                                                      Phone: (303) 872-3574
2014                  OK   OK             OK   OK   OK    90
2015                            OK   OK
2016                            OK




         CASE NO. 1:20-CV-00452       INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                         EXHIBIT 1

   TIFFANY GRAYS                                                    Page 4                                          25335362.536
 Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 7 of 27


Innovis

DEPT OF ED / NAVIENT: Individual Education Loan                                                                    NEGATIVE
Account#:...1125   Account information as of 08/11/2016
Account Status:        Paid/Closed             Balance:                $0             Creditor Contact Info:
Date Opened:           11/25/2009              Last Payment Date:      08/11/2016
Date Closed:           08/11/2016              High Balance:           $7,000         DEPT OF ED / NAVIENT
Date Last Reported:    08/31/2016                                                     P 0 BOX 9635
Terms:                 NA                                                             WILKES-BARRE, PA 18773



       JAN FEB MAR APR MAY JUN       JUL AUG SEP OCT NOV DEC    We estimate the       Personal Information:
2009                                                            account will become
2010                                                            positive in:          Name:    Tiffany T Grays
                                                                08/2021               Address: 15651 E Caspian Cir Apt 13-306
2011
                                                                                               Aurora, CO 80013
2012                                                                                  DOB:         1983
2013                                                                                  SSN:     XXX-XX-0590
2014
                                                                                      Phone: (303) 872-3574
                      OK   OK             OK   OK   OK    90
2015                            OK   OK
2016                            OK



DEPT OF ED / NAVIENT: Individual Education Loan                                                                    NEGATIVE
Account#:...1125   Account information as of 08/11/2016
Account Status:        Paid/Closed             Balance:                $0             Creditor Contact Info:
Date Opened:           11/25/2009              Last Payment Date:      08/11/2016
Date Closed:           08/11/2016              High Balance:           $5,500         DEPT OF ED / NAVIENT
Date Last Reported:    08/31/2016                                                     P 0 BOX 9635
Terms:                 NA                                                             WILKES-BARRE, PA 18773


       JAN FEB MAR APR MAY JUN       JUL AUG SEP OCT Nov DEC    We estimate the       Personal Information:
2009                                                            account will become
2010                                                            positive in:          Name:    Tiffany T Grays
                                                                08/2021               Address: 15651 E Caspian Cir Apt 13-306
2011
                                                                                               Aurora, CO 80013
2012                                                                                  DOB:         1983
2013                                                                                  SSN:     XXX-XX-0590
                                                                                      Phone: (303) 872-3574
2014                  OK   OK             OK   OK   OK    90
2015                            OK   OK
2016                            OK




         CASE NO. 1:20-CV-00452       INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                         EXHIBIT 1

   TIFFANY GRAYS                                                    Page 5                                          25335362.536
 Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 8 of 27


Innovis

DEPT OF ED / NAVIENT: Individual Education Loan                                                                    NEGATIVE
Account#:...0903   Account information as of 08/11/2016
Account Status:        Paid/Closed             Balance:                $0             Creditor Contact Info:
Date Opened:           09/03/2010              Last Payment Date:      08/11/2016
Date Closed:           08/11/2016              High Balance:           $469           DEPT OF ED / NAVIENT
Date Last Reported:    08/31/2016                                                     P 0 BOX 9635
Terms:                 NA                                                             WILKES-BARRE, PA 18773



       JAN FEB MAR APR MAY JUN       JUL AUG SEP OCT NOV DEC    We estimate the       Personal Information:
2009                                                            account will become
2010                                                            positive in:          Name:    Tiffany T Grays
                                                                08/2021               Address: 15651 E Caspian Cir Apt 13-306
2011
                                                                                               Aurora, CO 80013
2012                                                                                  DOB:         1983
2013                                                                                  SSN:     XXX-XX-0590
2014
                                                                                      Phone: (303) 872-3574
                      OK   OK             OK   OK   OK    90
2015                            OK   OK
2016                            OK



DEPT OF ED / NAVIENT: Individual Education Loan                                                                    NEGATIVE
Account#:...0903   Account information as of 08/11/2016
Account Status:        Paid/Closed             Balance:                $0             Creditor Contact Info:
Date Opened:           09/03/2010              Last Payment Date:      08/11/2016
Date Closed:           08/11/2016              High Balance:           $3,698         DEPT OF ED / NAVIENT
Date Last Reported:    08/31/2016                                                     P 0 BOX 9635
Terms:                 NA                                                             WILKES-BARRE, PA 18773


       JAN FEB MAR APR MAY JUN       JUL AUG SEP OCT Nov DEC    We estimate the       Personal Information:
2009                                                            account will become
2010                                                            positive in:          Name:    Tiffany T Grays
                                                                08/2021               Address: 15651 E Caspian Cir Apt 13-306
2011
                                                                                               Aurora, CO 80013
2012                                                                                  DOB:         1983
2013                                                                                  SSN:     XXX-XX-0590
                                                                                      Phone: (303) 872-3574
2014                  OK   OK             OK   OK   OK    90
2015                            OK   OK
2016                            OK




         CASE NO. 1:20-CV-00452       INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                         EXHIBIT 1

   TIFFANY GRAYS                                                    Page 6                                          25335362.536
 Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 9 of 27


Innovis

DEPT OF ED / NAVIENT: Individual Education Loan                                                                    NEGATIVE
Account#:...0505   Account information as of 08/11/2016
Account Status:        Paid/Closed             Balance:                $0             Creditor Contact Info:
Date Opened:           05/05/2011              Last Payment Date:      08/11/2016
Date Closed:           08/11/2016              High Balance:           $2,834         DEPT OF ED / NAVIENT
Date Last Reported:    08/31/2016                                                     P 0 BOX 9635
Terms:                 NA                                                             WILKES-BARRE, PA 18773



       JAN FEB MAR APR MAY JUN       JUL AUG SEP OCT NOV DEC    We estimate the       Personal Information:
2009                                                            account will become
2010                                                            positive in:          Name:    Tiffany T Grays
                                                                08/2021               Address: 15651 E Caspian Cir Apt 13-306
2011
                                                                                               Aurora, CO 80013
2012                                                                                  DOB:         1983
2013                                                                                  SSN:     XXX-XX-0590
2014
                                                                                      Phone: (303) 872-3574
                      OK   OK             OK   OK   OK    90
2015                            OK   OK
2016                            OK



DEPT OF ED / NAVIENT: Individual Education Loan                                                                    NEGATIVE
Account#:...0505   Account information as of 08/11/2016
Account Status:        Paid/Closed             Balance:                $0             Creditor Contact Info:
Date Opened:           05/05/2011              Last Payment Date:      08/11/2016
Date Closed:           08/11/2016              High Balance:           $843           DEPT OF ED / NAVIENT
Date Last Reported:    08/31/2016                                                     P 0 BOX 9635
Terms:                 NA                                                             WILKES-BARRE, PA 18773


       JAN FEB MAR APR MAY JUN       JUL AUG SEP OCT NOV DEC    We estimate the       Personal Information:
2009                                                            account will become
2010                                                            positive in:          Name:    Tiffany T Grays
                                                                08/2021               Address: 15651 E Caspian Cir Apt 13-306
2011
                                                                                               Aurora, CO 80013
2012                                                                                  DOB:         1983
2013                                                                                  SSN:     XXX-XX-0590
                                                                                      Phone: (303) 872-3574
2014                  OK   OK             OK   OK   OK    90
2015                            OK   OK
2016                            OK




         CASE NO. 1:20-CV-00452       INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                         EXHIBIT 1

   TIFFANY GRAYS                                                    Page 7                                          25335362.536
   Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 10 of
                                         27

Innovis

DEPT OF ED / NAVIENT: Individual Education Loan                                                                    NEGATIVE
Account#:...0711   Account information as of 08/11/2016
Account Status:        Paid/Closed             Balance:                $0             Creditor Contact Info:
Date Opened:           07/11/2011              Last Payment Date:      08/11/2016
Date Closed:           08/11/2016              High Balance:           $8,500         DEPT OF ED / NAVIENT
Date Last Reported:    08/31/2016                                                     P 0 BOX 9635
Terms:                 NA                                                             WILKES-BARRE, PA 18773



       JAN FEB MAR APR MAY JUN       JUL AUG SEP OCT NOV DEC    We estimate the       Personal Information:
2009                                                            account will become
2010                                                            positive in:          Name:    Tiffany T Grays
                                                                08/2021               Address: 15651 E Caspian Cir Apt 13-306
2011
                                                                                               Aurora, CO 80013
2012                                                                                  DOB:         1983
2013                                                                                  SSN:     XXX-XX-0590
2014
                                                                                      Phone: (303) 872-3574
                      OK   OK             OK   OK   OK    90
2015                            OK   OK
2016                            OK



DEPT OF ED / NAVIENT: Individual Education Loan                                                                    NEGATIVE
Account#:...0711 Account information as of 08/11/2016
Account Status:        Paid/Closed             Balance:                $0             Creditor Contact Info:
Date Opened:           07/11/2011              Last Payment Date:      08/11/2016
Date Closed:           08/11/2016              High Balance:           $12,000        DEPT OF ED / NAVIENT
Date Last Reported:    08/31/2016                                                     P 0 BOX 9635
Terms:                 NA                                                             WILKES-BARRE, PA 18773


       JAN FEB MAR APR MAY JUN       JUL AUG SEP OCT NOV DEC    We estimate the       Personal Information:
2009                                                            account will become
2010                                                            positive in:          Name:    Tiffany T Grays
                                                                08/2021               Address: 15651 E Caspian Cir Apt 13-306
2011
                                                                                               Aurora, CO 80013
2012                                                                                  DOB:         1983
2013                                                                                  SSN:     XXX-XX-0590
                                                                                      Phone: (303) 872-3574
2014                  OK   OK             OK   OK   OK    90
2015                            OK   OK
2016                            OK




         CASE NO. 1:20-CV-00452       INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                         EXHIBIT 1

   TIFFANY GRAYS                                                    Page 8                                          25335362.536
   Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 11 of
                                         27

Innovis

DEPT OF ED / NAVIENT: Individual Education Loan                                                                    NEGATIVE
Account#:...0315   Account information as of 08/11/2016
Account Status:        Paid/Closed             Balance:                $0             Creditor Contact Info:
Date Opened:           03/15/2012              Last Payment Date:      08/11/2016
Date Closed:           08/11/2016              High Balance:           $4,250         DEPT OF ED / NAVIENT
Date Last Reported:    08/31/2016                                                     P 0 BOX 9635
Terms:                 NA                                                             WILKES-BARRE, PA 18773



       JAN FEB MAR APR MAY JUN       JUL AUG SEP OCT NOV DEC    We estimate the       Personal Information:
2009                                                            account will become
2010                                                            positive in:          Name:    Tiffany T Grays
                                                                08/2021               Address: 15651 E Caspian Cir Apt 13-306
2011
                                                                                               Aurora, CO 80013
2012                                                                                  DOB:         1983
2013                                                                                  SSN:     XXX-XX-0590
2014
                                                                                      Phone: (303) 872-3574
                      OK   OK             OK   OK   OK    90
2015                            OK   OK
2016                            OK



DEPT OF ED / NAVIENT: Individual Education Loan                                                                    NEGATIVE
Account#:...0315   Account information as of 08/11/2016
Account Status:        Paid/Closed             Balance:                $0             Creditor Contact Info:
Date Opened:           03/15/2012              Last Payment Date:      08/11/2016
Date Closed:           08/11/2016              High Balance:           $6,000         DEPT OF ED / NAVIENT
Date Last Reported:    08/31/2016                                                     P 0 BOX 9635
Terms:                 NA                                                             WILKES-BARRE, PA 18773


       JAN FEB MAR APR MAY JUN       JUL AUG SEP OCT Nov DEC    We estimate the       Personal Information:
2009                                                            account will become
2010                                                            positive in:          Name:    Tiffany T Grays
                                                                08/2021               Address: 15651 E Caspian Cir Apt 13-306
2011
                                                                                               Aurora, CO 80013
2012                                                                                  DOB:         1983
2013                                                                                  SSN:     XXX-XX-0590
                                                                                      Phone: (303) 872-3574
2014                  OK   OK             OK   OK   OK    90
2015                            OK   OK
2016                            OK




         CASE NO. 1:20-CV-00452       INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                         EXHIBIT 1

   TIFFANY GRAYS                                                    Page 9                                          25335362.536
   Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 12 of
                                         27

Innovis

DEPT OF ED / NAVIENT: Individual Education Loan                                                                    NEGATIVE
Account#:...0716   Account information as of 08/11/2016
Account Status:        Paid/Closed             Balance:                 $0            Creditor Contact Info:
Date Opened:           07/16/2012              Last Payment Date:       08/11/2016
Date Closed:           08/11/2016              High Balance:            $2,586        DEPT OF ED / NAVIENT
Date Last Reported:    08/31/2016                                                     P 0 BOX 9635
Terms:                 NA                                                             WILKES-BARRE, PA 18773



       JAN FEB MAR APR MAY JUN       JUL AUG SEP OCT NOV DEC    We estimate the       Personal Information:
2009                                                            account will become
2010                                                            positive in:          Name:    Tiffany T Grays
                                                                08/2021               Address: 15651 E Caspian Cir Apt 13-306
2011
                                                                                               Aurora, CO 80013
2012                                                                                  DOB:         1983
2013                                                                                  SSN:     XXX-XX-0590
2014
                                                                                      Phone: (303) 872-3574
                      OK   OK             OK   OK   OK    90
2015                            OK   OK
2016                            OK



DEPT OF ED / NAVIENT: Individual Education Loan                                                                    NEGATIVE
Account#:...0803   Account information as of 08/11/2016
Account Status:        Paid/Closed             Balance:                 $0            Creditor Contact Info:
Date Opened:           08/03/2012              Last Payment Date:       08/11/2016
Date Closed:           08/11/2016              High Balance:            $7,664        DEPT OF ED / NAVIENT
Date Last Reported:    08/31/2016                                                     P 0 BOX 9635
Terms:                 NA                                                             WILKES-BARRE, PA 18773


       JAN FEB MAR APR MAY JUN       JUL AUG SEP OCT Nov DEC    We estimate the       Personal Information:
2009                                                            account will become
2010                                                            positive in:          Name:    Tiffany T Grays
                                                                08/2021               Address: 15651 E Caspian Cir Apt 13-306
2011
                                                                                               Aurora, CO 80013
2012                                                                                  DOB:         1983
2013                                                                                  SSN:     XXX-XX-0590
                                                                                      Phone: (303) 872-3574
2014                  OK   OK             OK   OK   OK    90
2015                            OK   OK
2016                            OK




         CASE NO. 1:20-CV-00452       INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                         EXHIBIT 1

   TIFFANY GRAYS                                                    Page 10                                         25335362.536
   Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 13 of
                                         27

Innovis

DEPT OF ED / NAVIENT: Individual Education Loan                                                                    NEGATIVE
Account#:...1103   Account information as of 08/11/2016
Account Status:        Paid/Closed             Balance:                 $0            Creditor Contact Info:
Date Opened:           11/03/2012              Last Payment Date:       08/11/2016
Date Closed:           08/11/2016              High Balance:            $17,775       DEPT OF ED / NAVIENT
Date Last Reported:    08/31/2016                                                     P 0 BOX 9635
Terms:                 NA                                                             WILKES-BARRE, PA 18773



       JAN FEB MAR APR MAY JUN       JUL AUG SEP OCT NOV DEC    We estimate the       Personal Information:
2009                                                            account will become
2010                                                            positive in:          Name:    Tiffany T Grays
                                                                08/2021               Address: 15651 E Caspian Cir Apt 13-306
2011
                                                                                               Aurora, CO 80013
2012                                                                                  DOB:         1983
2013                                                                                  SSN:     XXX-XX-0590
2014
                                                                                      Phone: (303) 872-3574
                      OK   OK             OK   OK   OK    90
2015                            OK   OK
2016                            OK



DEPT OF ED / NAVIENT: Individual Education Loan                                                                    NEGATIVE
Account#:...0716   Account information as of 08/11/2016
Account Status:        Paid/Closed             Balance:                 $0            Creditor Contact Info:
Date Opened:           07/16/2013              Last Payment Date:       08/11/2016
Date Closed:           08/11/2016              High Balance:            $6,804        DEPT OF ED / NAVIENT
Date Last Reported:    08/31/2016                                                     P 0 BOX 9635
Terms:                 NA                                                             WILKES-BARRE, PA 18773


       JAN FEB MAR APR MAY JUN       JUL AUG SEP OCT NOV DEC    We estimate the       Personal Information:
2009                                                            account will become
2010                                                            positive in:          Name:    Tiffany T Grays
                                                                08/2021               Address: 15651 E Caspian Cir Apt 13-306
2011
                                                                                               Aurora, CO 80013
2012                                                                                  DOB:         1983
2013                                                                                  SSN:     XXX-XX-0590
                                                                                      Phone: (303) 872-3574
2014                  OK   OK             OK   OK   OK    90
2015                            OK   OK
2016                            OK




         CASE NO. 1:20-CV-00452       INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                         EXHIBIT 1

   TIFFANY GRAYS                                                    Page 11                                         25335362.536
   Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 14 of
                                         27

Innovis

DEPT OF ED / NAVIENT: Individual Education Loan                                                                      NEGATIVE
Account#:...0731   Account information as of 08/11/2016
Account Status:        Paid/Closed             Balance:                 $0            Creditor Contact Info:
Date Opened:           07/31/2013              Last Payment Date:       08/11/2016
Date Closed:           08/11/2016              High Balance:            $3,446        DEPT OF ED / NAVIENT
Date Last Reported:    08/31/2016                                                     P 0 BOX 9635
Terms:                 NA                                                             WILKES-BARRE, PA 18773



       JAN FEB MAR APR MAY JUN JUL AUG SEP OCT NOV DEC          We estimate the       Personal Information:
2009                                                            account will become
2010                                                            positive in:          Name:    Tiffany T Grays
                                                                08/2021               Address: 15651 E Caspian Cir Apt 13-306
2011
                                                                                               Aurora, CO 80013
2012                                                                                  DOB:         1983
2013                                                                                  SSN:     XXX-XX-0590
2014
                                                                                      Phone: (303) 872-3574
                      OK   OK             OK   OK   OK    90
2015                            OK   OK
2016                            OK



DEPT OF ED / NAVIENT: Individual Education Loan                                                                NEVER PAST DUE
Account#:...0811 Account information as of 03/31/2018
Account Status:        Current                 Balance:                 $190,785      Creditor Contact Info:
Date Opened:           08/11/2016              High Balance:            $171,483
Date Last Reported:    03/31/2018                                                     DEPT OF ED / NAVIENT
Terms:                 NA                                                             P 0 BOX 9635
Deferred Date:         01/01/2019                                                     WILKES-BARRE, PA 18773


       JAN FEB MAR APR MAY JUN JUL AUG SEP OCT NOV DEC                                Personal Information:
2011

2012
                                                                                      Name:    Tiffany T Grays
                                                                                      Address: 15651 E Caspian Cir Apt 13-306
2013
                                                                                               Aurora, CO 80013
2014                                                                                  DOB:         1983
2015                                                                                  SSN:     XXX-XX-0590
                                                                                      Phone: (303) 872-3574
2016                                                OK
2017

2018




         CASE NO. 1:20-CV-00452       INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                           EXHIBIT 1

   TIFFANY GRAYS                                                    Page 12                                           25335362.536
     Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 15 of
                                           27

Innovk

 NAVIENT: Individual Education Loan                                                                                                                         NEGATIVE
 Account#:...0131 Account information as of 08/17/2016
Account Status:                 Paid/Closed                    Balance:                         $0                            Creditor Contact Info:
Date Opened:                    01/31/2007                     Last Payment Date:               08/17/2016
Date Closed:                    08/17/2016                     High Balance:                    $25,463                       NAVIENT
Date Last Reported:             04/06/2018                                                                                    P 0 BOX 9500
Terms:                          NA                                                                                            WILKES-BARRE, PA 18773



          JAN    FEB MAR APR MAY              JUN   JUL AUG SEP OCT NOV DEC                We estimate the                    Personal Information:
 2009
                                    I                               I                      account will become
 2010                                                                                      positive in:                       Name:    Tiffany T Grays
                                                                                           07/2021                            Address: 15651 E Caspian Cir Apt 13-306
 2011
                                                                                                                                       Aurora, CO 80013
 2012                                                                                                                         DOB:         1983
 2013                                                                        OK    OK                                         SSN:     XXX-XX-0590
                                                                                                                              Phone: (303) 872-3574
 2014      OK    OK     OK     90       150              OK   OK        90   120
 2015                                         OK    OK
 2016                                         OK


 SYNCB / CARE CREDIT: Individual Charge Account                                                                                                             NEGATIVE
 Account#:...0030            Account information as of 05/22/2017
Account Status:                 Charge off                     Balance:                         $0                            Creditor Contact Info:
Date Opened:                    05/11/2016                     Orig Charge Off Amt:             $1,142
Date Closed:                    12/15/2016                     Last Payment:                    $166                          SYNCB / CARE CREDIT
Date Last Reported:             03/13/2018                     Last Payment Date:               12/05/2016                    C/O P.O. BOX 965036
Terms:                          NA                             High Balance:                    $1,142                        ORLANDO, FL 32896
                                                                                                                              (866) 396-8254
Narrative(s)
Purchased by another lender

Portfolio Sold To: Credit Corp
          JAN    FEB MAR APR MAY              JUN   JUL AUG SEP OCT NOV DEC                We estimate this                   Personal Information:
 2010                                                                                      account will be removed
 2011                                                                                      from your report in:               Name:    Tiffany T Grays
                                                                                           06/2023                            Address: 15651 E Caspian Cir Apt 13-306
 2012
                                                                                                                                       Aurora, CO 80013
 2013                                                                                                                         DOB:         1983
 2014                                                                                                                         SSN:     XXX-XX-0590
                                                                                                                              Phone:
 2015

 2016

 2017



  INQUIRIES
Requests Others Can See:                                                                Business:            Sagestream, LIc/Ally Financial
                                                                                                             200 Renaissance Center Detroit, MI 48243
This section lists businesses that have viewed your credit report                                            (888) 925-2559



            CASE NO. 1:20-CV-00452                   INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                                                   EXHIBIT 1

     TIFFANY GRAYS                                                                          Page 13                                                          25335362 536
     Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 16 of
                                           27

Innovk)

as a result of transactions you requested, such as when you applied for credit.        Date Requested:         03/17/2018 , 03/20/2018
Anyone looking at your report can see these requests and creditors may look at
them in evaluating your creditworthiness.
                                                                                       Business:               Sagestream, Llc/Gm Financial
                                                                                                               P.0 Box 183621 Arlington, TX 76096
                                                                                                               (800) 302-7000


                                                                                       Date Requested:         03/17/2018


Requests Only You Can See:

This section lists businesses that have viewed your credit report, such as
creditors who offer you pre-approved credit, creditors who monitor                                        We have no record of recent requests for your credit file.
your existing accounts with them; or companies who are collecting a debt. You
may not have initiated these transactions and may not recognize the parties'
names. We also record inquiries when you request a copy of your file from
Innovis. Only you can see this record of requests, and we do not include these
requests on credit reports to others

  OTHER CONSUMER INFORMATION
This section includes additional identity information reported to Innovis.

Name Variations:                          Addresses:                                                           SSN Variations:          Birth Date:          Telephone Numbers:
                                          Po Box 441755 Aurora, CO 80044                                                                                     (303) 632-6720
                                          3055 S Uravan St Aurora, CO 80013                                                                                  (303) 641-1277
                                          3215 S Parker Rd Denver, CO 80014                                                                                  (720) 371-8801
                                          17375 E Adriatic Dr Apt N201 Aurora, CO 80013                                                                      (720) 204-0152
                                          13492 E Tennessee Ave Aurora, CO 80012                                                                             (720) 837-9851
                                          4321 S Hannibal Way Apt 161 Aurora, CO 80015                                                                       (303) 204-0152
                                          17632 E Temple Dr Aurora, CO 80015                                                                                 (303) 955-0416
                                          12352 S Ford St Aurora, CO 80237                                                                                   (303) 360-9513
                                          12352 E Kepner PI Aurora, CO 80012                                                                                 (480) 598-0913
                                          7665 E Quincy Ave Apt 204 Denver, CO 80237                                                                         (303) 847-5564
                                          1124 Kenton St Aurora, CO 80010

  CONSUMER STATEMENT

Opt Out Start Date: 02/20/2018 End Date: 02/20/2023
AN OPT OUT HAS BEEN PLACED ON THIS FILE




Notice to Consumers - Reinvestigation Procedures:
Innovis investigates information that you dispute directly with Innovis or that it receives from a consumer reporting agency that resells its information. When Innovis receives your dispute,
it will first review the dispute in order to determine the best way to resolve it. Innovis reviews any information you provide in support of your dispute. In some cases, Innovis resolves the
dispute by verifying or correcting its own records. In other cases, Innovis sends notice of the dispute to the company that provided Innovis with information about your relationship with
that company. These companies are called data furnishers. At the same time it notifies a data furnisher of the dispute, Innovis will provide the data furnisher with any relevant information
that you have provided to Innovis about the dispute. If the data furnisher fails to respond timely, Innovis deletes or modifies the disputed information in accordance with your dispute. If
Innovis receives a response from the data furnisher, Innovis will review the response and either delete or modify the information based upon the data furnisher's response and any other



            CASE NO. 1:20-CV-00452                  INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                                                                   EXHIBIT 1

     TIFFANY GRAYS                                                                         Page 14                                                                          25335362 536
     Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 17 of
                                           27

Innovk)
information that it has discovered during the investigation. When responding to disputes, data furnishers review and consider all relevant information and verify the accuracy of the
information reported to Innovis. The entire reinvestigation process may last up to 30 days (21 days for Maine residents) from the date Innovis receives your dispute.

When Innovis completes its investigation, it will mail you the results of its investigation. If the reinvestigation does not resolve the dispute, you may file a brief statement with Innovis
setting forth your dispute. Innovis includes this statement in any subsequent consumer report containing the information in question. The statement may contain up to 200 words. If you
would like to add a consumer statement, please mail your statement to Innovis Consumer Assistance, P.O. Box 1640, Pittsburgh, PA 15230-1640. Please note: Any medical
information provided in the statement will be disclosed in subsequent consumer reports.

If you are not satisfied with the results of your dispute, please contact us so that we may further assist you. Altematively, you may send Innovis additional documents in support of the
dispute, contact the source of the information directly, or submit a complaint through the Consumer Financial Protection Bureau portal or your state attomey general.

If Innovis deleted information on your Innovis Credit Report as a result of its investigation or added a statement at your request, you may ask us to send a notification of the deletion or of
the statement to any person you designate who has received your Innovis Credit Report within the last 6 months.

If you sent us documents that prove your identity, we may add personal identity information from those documents to your Innovis Credit Report. You will see this information in the Other
Consumer Information section of your Innovis Credit Report.




            CASE NO. 1:20-CV-00452                   INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                                                                 EXHIBIT 1

     TIFFANY GRAYS                                                                          Page 15                                                                           25335362 536
  Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 18 of
                                        27

Innovis                                                                  Colorado Security Freeze Rights

  Colorado Consumers Have the Right to Obtain a Security Freeze

    You may obtain a security freeze on your consumer report to protect your privacy and ensure that credit is not
    granted in your name without your knowledge, except as provided by law. You have a right to place a security
    freeze on your consumer report to prohibit a consumer reporting agency from releasing any information in your
    consumer report without your express authorization or approval, except as the law allows.

    You will not be initially charged to place a security freeze on your consumer report. However, you will be charged
    a fee of no more than ten dollars to temporarily lift the freeze for a period of time, to permanently remove the
    freeze from your consumer report, or when you make a subsequent request for a freeze to be placed on your
    consumer report. As well, you may be charged a fee of no more than twelve dollars to temporarily lift the freeze
    for a specific party.

    The security freeze is designed to prevent credit, loans, and services from being approved in your name without
    your consent. When you place a security freeze on your consumer report, within five business days you will be
    provided procedures for the temporary release of your consumer report to a specific party or parties or for a
    period of time after the security freeze is in place. To provide that authorization, you must contact the consumer
    reporting agency and provide the proper information regarding the third party or parties who are to receive the
    consumer report or the period of time for which the report shall be available to users of the consumer report.

    A consumer reporting agency that receives a request from a consumer to temporarily lift a security freeze on a
    consumer report shall comply with the request no later than three business days after receiving the request.

    A security freeze does not apply to circumstances where you have an existing account relationship, and a copy
    of your report is requested by your existing creditor or its agents or affiliates for certain types of account review,
    collection, fraud control or similar activities.

    You should be aware that using a security freeze to take control over who gains access to the personal and
    financial information in your consumer report may delay, interfere with, or prohibit the timely approval of any
    subsequent request or application you make regarding new loans, credit, mortgage, insurance, government
    services or payments, rental housing, employment, investment, license, cellular phone, utilities, digital signature,
    Internet credit card transaction, or other services, including an extension of credit at the point of sale. You should
    plan ahead and lift a security freeze either completely if you are shopping around, or specifically for a certain
    creditor a few days before actually applying for new credit.

    You have the right to bring a civil action or submit to binding arbitration against a consumer reporting agency
    to enforce an obligation under the security freeze law after following specified dispute procedures and having
    received the necessary notice.




       CASE NO. 1:20-CV-00452    INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                              EXHIBIT 1

 TIFFANY GRAYS                                              Page 16                                                  25335362.536
  Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 19 of
                                        27

Innovis                                                             Colorado State Summary of Rights

  Notice to Colorado Consumers

    Under Colorado law, a consumer reporting agency shall, upon written or verbal request and proper identification
    of any consumer, clearly, accurately, and in a manner that is understandable to the consumer, disclose to
    the consumer, in writing, all information in its files at the time of the request pertaining to the consumer. The
    consumer reporting agency shall provide a set of instructions, presented in a manner that is understandable to
    the consumer, describing how information is presented on its written disclosure of the file. A consumer reporting
    agency shall notify a consumer, by letter sent by first-class mail, that the consumer reporting agency will provide
    the consumer with a disclosure copy of his or her consumer file at no charge and a toll-free telephone number to
    call to request such copy, when one of the following events occurs within a twelve-month period: the consumer
    reporting agency has received eight credit inquires pertaining to the consumer, or the consumer reporting agency
    has received a report that would add negative information to a consumer's file. Each consumer reporting agency
    shall, upon request of a consumer, provide the consumer with one disclosure copy of his or her file per year at
    no charge. If the consumer requests more than one disclosure copy of his or her file per year, the consumer
    reporting agency may charge the consumer up to eight dollars for each additional disclosure copy. Consumers
    have a right to binding arbitration pursuant to the rules of the American Arbitration Association. A consumer may
    bring only one arbitration action within any 120-day period, except to enforce an arbitration decision.

    Other rights under your state's law, which are also in the federal Fair Credit Reporting Act are explained
    in the Summary of Rights under the Fair Credit Reporting Act.




       CASE NO. 1:20-CV-00452   INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                          EXHIBIT 1

 TIFFANY GRAYS                                            Page 17                                              25335362.536
 Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 20 of
                                       27

Innovk)                                                                                       Federal Summary Of Rights

                           Para informacion en espanol, visite www.consumerfinance.gov/learnmore o escribe a la
                            Consumer Financial Protection Bureau, 1700 G Street N.W, Washington, DC 20552.


  A Summary of Your Rights Under the Fair Credit Reporting Act
    The federal Fair Credit Reporting Act (FCRA) promotes the accuracy, fairness, and privacy of information in the files of consumer
    reporting agencies. There are many types of consumer reporting agencies, including credit bureaus and specialty agencies (such as
    agencies that sell information about check writing histories, medical records, and rental history records). Here is a summary of your
    major rights under the FCRA.

    For more information, including information about additional rights, go to www.consumerfinance.gov/learnmore.

    or write to:
    Consumer Financial Protection Bureau,
    1700 G Street N.W., Washington, DC 20552.

     You may have additional rights under Maine's FCRA, Maine Revised Statutes, Title 10, Sec 1306 et seq.


 •You must be told if information in your file has been used against you.
    Anyone who uses a credit report or another type of consumer report to deny your application for credit, insurance, or employment - or
    to take another adverse action against you - must tell you, and must give you the name, address, and phone number of the agency that
    provided the information.


 •You have the right to know what is in your file.
    You may request and obtain all the information about you in the files of a consumer reporting agency (your "file disclosure"). You will be
    required to provide proper identification, which may include your Social Security number. In many cases, the disclosure will be free. You
    are entitled to a free file disclosure if:

    • a person has taken adverse action against you because of information in your credit report;
    • you are the victim of identity theft and place a fraud alert in your file;
    • your file contains inaccurate information as a result of fraud;
    • you are on public assistance;
    • you are unemployed but expect to apply for employment within 60 days.

    In addition all consumers are entitled to one free disclosure every 12 months upon request from each nationwide credit bureau and from
    nationwide specialty consumer reporting agencies. See www.consumerfinance.gov/learnmore for additional information.


 • You have the right to ask for a credit score.
    Credit scores are numerical summaries of your credit-worthiness based on information from credit bureaus. You may request a credit
    score from consumer reporting agencies that create scores or distribute scores used in residential real property loans, but you will have
    to pay for it. In some mortgage transactions, you will receive credit score information for free from the mortgage lender.


 • You have the right to dispute incomplete or inaccurate information.
    If you identify information in your file that is incomplete or inaccurate, and report it to the consumer reporting agency, the agency must
    investigate unless your dispute is frivolous. See www.consumerfinance.gov/learnmore for an explanation of dispute procedures.




       CASE NO. 1:20-CV-00452         INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                                           EXHIBIT 1

 TIFFANY GRAYS                                                        Page 18                                                          25335362 536
 Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 21 of
                                       27

Innovk)                                                                                    Federal Summary Of Rights

 • Consumer reporting agencies must correct or delete inaccurate,
   incomplete, or unverifiable information
    Inaccurate, incomplete or unverifiable information must be removed or corrected, usually within 30 days. However, a consumer reporting
    agency may continue to report information it has verified as accurate.


 • Consumer reporting agencies may not report outdated negative information.
    In most cases, a consumer reporting agency may not report negative information that is more than seven years old, or bankruptcies that
    are more than 10 years old.


 • Access to your file is limited.
    A consumer reporting agency may provide information about you only to people with a valid need -- usually to consider an application
    with a creditor, insurer, employer, landlord, or other business. The FORA specifies those with a valid need for access.


 • You must give your consent for reports to be provided to employers.
    A consumer reporting agency may not give out information about you to your employer, or a potential employer, without your written
    consent given to the employer. Written consent generally is not required in the trucking industry. For more information, go to
    www.consumerfinance.gov/learnmore.


 • You may limit "prescreened" offers of credit and insurance you get based on
   information in your credit report
    Unsolicited "prescreened" offers for credit and insurance must include a toll-free phone number you can call if you choose to remove
    your name and address from the lists these offers are based on. You may opt out with the nationwide credit bureaus at 1-888-567-8688.


 • You may seek damages from violators.
    If a consumer reporting agency, or, in some cases, a user of consumer reports or a furnisher of information to a consumer reporting
    agency violates the FORA, you may be able to sue in state or federal court.


 • Identity theft victims and active duty military personnel have additional rights.
    For more information, visit www.consumerfinance.gov/learnmore.




       CASE NO. 1:20-CV-00452        INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                                       EXHIBIT 1

 TIFFANY GRAYS                                                     Page 19                                                         25335362 536
 Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 22 of
                                       27

Innovk)                                                                                                          Federal Summary Of Rights
    States may enforce the FORA, and many states have their own consumer reporting laws. In some cases, you may have more rights
    under state law. For more information, contact your state or local consumer protection agency or your state Attorney General. For
    information about your federal rights, contact:

     TYPE OF BUSINESS:                                                                     CONTACT:
       1.a. Banks, savings associations, and credit unions                                     a. Consumer Financial Protection Bureau
       with total assets of over $10 billion and their affiliates                              1700 G Street NW
                                                                                               Washington, DC 20552
       b. Such affiliates that are not banks, savings associations,
       or credit unions also should list, in addition to the CFPB:                             b. Federal Trade Commission:
                                                                                               Consumer Response Center - FCRA
                                                                                               Washington, DC 20580
                                                                                               (877) 382-4357

       2. To the extent not included in item 1 above:                                          a. Office of the Comptroller of the
       a. National banks, federal savings associations, and federal branches and               Currency Customer Assistance Group
       federal agencies of foreign banks                                                       1301 McKinney Street, Suite 3450
                                                                                               Houston, TX 77010-9050
       b. State member banks, branches and agencies of foreign banks (other than
       federal branches. federal agencies. and Insured State Branches of Foreign               b. Federal Reserve Consumer Help Center
       Banks), commercial lending companies owned or controlled by foreign                     P.O. Box 1200
       banks, and organizations operating under section 25 or 25A of the Federal               Minneapolis, MN 55480
       Reserve Act                                                                             c. FDIC Consumer Response Center
                                                                                               1100 Walnut Street, Box #11
       c. Nonmember Insured Banks, Insured State Branches of Foreign Banks,                    Kansas City, MO 64106
       and insured state savings associations
                                                                                               d. National Credit Union Administration Office of Consumer Protection (OCP)
       d. Federal Credit Unions                                                                Division of Consumer Compliance and Outreach (DCCO)
                                                                                               1775 Duke Street
                                                                                               Alexandria, VA 22314

       3. Air carriers                                                                         Asst. General Counsel for Aviation Enforcement & Proceedings
                                                                                               Aviation Consumer Protection Division
                                                                                               Department of Transportation
                                                                                               1200 New Jersey Avenue S.E.
                                                                                               Washington, DC 20590

       4. Creditors Subject to the Surface Transportation Board                                Office of Proceedings, Surface Transportation Board
                                                                                               Department of Transportation
                                                                                               395 E Street S.W.
                                                                                               Washington, DC 20423


       5. Creditors Subject to the Packers and Stockyards Act. 1921                            Nearest Packers and Stockyards Administration area supervisor
       6. Small Business Investment Companies                                                  Associate Deputy Administrator for Capital Access
                                                                                               United States Small Business Administration
                                                                                               409 Third Street, SW, 8th Floor
                                                                                               Washington, DC 20416
       7. Brokers and Dealers                                                                  Securities and Exchange Commission
                                                                                               100 F Street N.E.
                                                                                               Washington, DC 20549

       8. Federal Land Banks, Federal Land Bank Associations, Federal Intermediate             Farm Credit Administration
       Credit Banks, and Production Credit Associations                                        1501 Farm Credit Drive
                                                                                               McLean, VA 22102-5090

       9. Retailers, Finance Companies, and All Other Creditors Not Listed Above               FTC Regional Office for region in which the creditor operates or Federal
                                                                                               Trade Commission: Consumer Response Center - FCRA
                                                                                               Washington, DC 20580 (877) 382-4357




       CASE NO. 1:20-CV-00452                     INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                                                         EXHIBIT 1

 TIFFANY GRAYS                                                                       Page 20                                                                      25335362 536
 Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 23 of
                                       27

Innovic)                                                                                                                  Investigation Request
   If you believe that any information contained in your lnnovis Credit Report is incomplete or inaccurate, we will conduct an investigation and
   provide you with the results.
   Your Information                denotes a required field

   First Name *                                                                    Middle Initial



   Last Name *                                                                     Suffix



   Phone Number *                                                                  Email


   X X X- XXX- XXXX                                                                lnnovis uses your email to send you updates regarding your lnnovis Personal Account
   Date of Birth *                                                                 Social Security Number *


   MM/DD/YYYY                                                                      XXX -XX- XXXX


   Current Address
   Address *



   City *                                                                  State "                                                     ZIP *



   Account Information
   Company Name                                                                    Account Number



   Dispute Reasons              (choose up to 2)

         Not my account                       Account closed                             Account paid before being sent to collection or charged off
         Account never paid late              Account paid in full                       Account included in bankruptcy
         Balance incorrect                    Victim of identity theft                   Other (please specify in the space below)




         Information on my Innovis Credit Report may be mixed with another consumer's information

   Address or Identity Information
   To request an investigation of your identity or address, please add your comments below. Remember to include a legible copy of your driver's
   license or government-issued ID card with your correct name and/or address.




   Required Documentation
   1.    Proof of Current Address : copy of government-issued ID, signed lease, recent utility bill, recent bank or credit union statement.
   2.    Proof of Name : copy of government-issued ID, Social Security card, birth certificate, marriage license, Medicaid or Medicare card.

  Investigations are completed within 30 days of the date they are received, unless you send Innovis additional information. The results of your
  completed investigation will be sent to you by mail (please allow 7-10 business days for mail delivery). Intentionally making any false statement to
  a consumer reporting agency for the purpose of having it placed on a consumer report is punishable by law.

  IAM Mail to
  Innovis Consumer Assistance         Please provide any documentation in support of your investigation request
  PO Box 1640
  Pittsburgh, PA 15230-1640




        CASE NO. 1:20-CV-00452           INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                                                               EXHIBIT 1

 TIFFANY GRAYS                                                           Page 21                                                                                25335362 536
  Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 24 of
                                        27

Innovis•                                                                                                          Investigation Request
 2. Account Information
    Company Name                                                                     Account Number



    Dispute Reasons (choose up to 2)
         Not my account                         Account closed                          Account paid before being sent to collection or charged off
         Account never paid late                Account paid in full                    Account included in bankruptcy
         Balance incorrect                      Victim of identity theft                Other (please specify in the space below)




 3. Account Information
    Company Name                                                                     Account Number



    Dispute Reasons (choose up to 2)
         Not my account                         Account closed                          Account paid before being sent to collection or charged off
         Account never paid late                Account paid in full                    Account included in bankruptcy
         Balance incorrect                      Victim of identity theft                Other (please specify in the space below)




 4. Account Information
    Company Name                                                                     Account Number



    Dispute Reasons          (choose up to 2)

         Not my account                         Account closed                          Account paid before being sent to collection or charged off
         Account never paid late                Account paid in full                    Account included in bankruptcy
         Balance incorrect                      Victim of identity theft                Other (please specify in the space below)




 5. Account Information
    Company Name                                                                     Account Number



    Dispute Reasons          (choose up to 2)

         Not my account                         Account closed                          Account paid before being sent to collection or charged off
         Account never paid late                Account paid in full                    Account included in bankruptcy
         Balance incorrect                      Victim of identity theft                Other (please specify in the space below)




        CASE NO. 1:20-CV-00452          INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                                                 EXHIBIT 1

  TIFFANY GRAYS                                                            Page 22                                                              25335362 536
 Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 25 of
                                       27

Innovk)                                                                                      Frequently Asked Questions

 1. Does Innovis provide a credit score?
    The law requires a Consumer Reporting Agency to disclose mortgage and educational credit scores. Innovis does not offer these types
    of scores. However, upon request, consumers can receive a copy of their Innovis Credit Report. For information on your FICO credit
    score, you can contact the Fair Isaac Corporation, the company that generates FICO credit scores, at www.myfico.com or 1-800-319-
    4433.


  2. Where do you get my payment history?
    Payment history in your credit report is supplied to Innovis by credit grantors with whom you have credit. This includes both open
    accounts and accounts that have already been closed.


  3. How long can items show on my Innovis Credit Report?
    Accounts paid as agreed may remain in your credit report indefinitely. Innovis is not required to remove adverse information that is
    accurate from the credit report. You may dispute the accuracy of the adverse information with us and we will verify it with the furnisher. If
    verified, the information usually will remain for seven years or ten years in cases under the Bankruptcy Act.


  4. Does a Divorce Decree release my obligation to my creditors?
    A divorce decree does not supersede an original contract with the creditor and does not release you from legal responsibility on any
    accounts. You must contact each creditor individually and seek their legally binding release of your obligation. Only after you provide the
    release to us can we update your credit history.


  5. Why do I have duplicate accounts?
    What appear to be duplicate accounts on your credit report may instead be either revolving and installment accounts issued by the same
    credit grantor or a transferred account for which the credit grantor has issued a new account number.


 6. How do I stop receiving preapproved offers?
     You can submit your request to stop receiving preapproved credit or insurance offers either through the OptOutPrescreen.com Web site
     or by calling the toll-free number (888) 5-OPTOUT (888-567-8688). Opting-Out will remove your name from lists generated by consumer
     reporting agencies.

    Once you Opt-Out, several weeks may pass before you see a decrease in the amount of offers mailed; you need not resubmit your
    request. In addition, you may continue to receive mail from local area merchants, professional associations and companies you have a
    current relationship with. You may also receive mail addressed to 'current resident' or 'occupant.' To eliminate these types of mailings,
    send an Opt-Out request to the Direct Marketing Association:

    DMAchoice
    Direct Marketing Association P.O. Box 643
    Carmel, NY 10512

    To resume receiving preapproved credit offers generated from consumer reporting agency lists, call (888) 5-OPTOUT (888-567-8688)
    and select the Opt-In option, or logon to OptOutPrescreen.com.


 7. What should I do if I think I might be a victim of identity theft?
    Contact Innovis, as well as one of the Nationwide Consumer Reporting Agencies, to request that a Fraud Alert be added to your credit
    report. You should also file a police report, complete an FTC fraud affidavit, and notify all of your creditors.




       CASE NO. 1:20-CV-00452         INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                                           EXHIBIT 1

 TIFFANY GRAYS                                                        Page 23                                                           25335362 536
 Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 26 of
                                       27

Innovk)                                                                                      Frequently Asked Questions

    You may add a Fraud Alert to your Innovis Credit Report by phone at 800-540-2505.
    Representatives are available to assist you Monday-Friday 8am-8pm ET.

     You may submit your request by mail:

    Innovis Consumer Assistance
    PO Box 26
    Pittsburgh, PA 15230-0026

     You may submit your request online at www.innovis.com.

     You may request an Alert in person:

    875 Greentree Road
    8 Parkway Center
    Pittsburgh, PA 15220


  8. What is a Fraud Alert?
    There are three types of Fraud Alerts. The Alerts are provided to anyone who receives a copy of your credit report.
    A Fraud Alert is a message that instructs creditors to verify your identity.

    • Initial Fraud Alert: The Alert will remain in your credit report for 90 days unless you request that the Alert be removed. You are entitled
      to request a no-cost copy of your Innovis Credit Report within 12 months of the date you add the Initial Fraud Alert. State laws may
      entitle you to receive additional copies.

    • Active Duty Alert: The Alert will remain in your credit report for one year unless you request that the Alert be removed. As an
      additional precaution, we remove your name and address from lists used to provide preapproved offers of credit and insurance for
      the next two years. You are entitled to request a no-cost copy of your Innovis Credit Report within 12 months of the date you add the
      Active Duty Alert.

    • Extended Fraud Alert: The Alert will remain in your credit report for seven years unless you request that the Alert be removed. As an
      additional precaution, we remove your name and address from lists used to provide preapproved offers of credit and insurance for the
      next five years. You are entitled to request two no-cost copies of your Innovis Credit Report within 12 months of the date you add the
      Extended Fraud Alert.

    Innovis does not share Fraud Alerts with the other credit reporting agencies. You must contact one of the Nationwide Consumer
    Reporting Agencies (Equifax, Experian, or TransUnion) to request that a Fraud Alert be added to your credit report with them.


  9. What is a Security Freeze?
    A Security Freeze prohibits Innovis from releasing your credit report information without your authorization.
    Exceptions exist when the requests come from:

    • Yourself
    • Child support agencies
    • Court orders
    • Credit monitoring services
    • Creditors with whom you have a current relationship
    • Creditors with whom you have a past relationship
    • The Treasury Department

    Fees may apply. Where fees apply, they generally range from $5 to $15. Innovis will waive these fees for victims of identity theft.
       CASE NO. 1:20-CV-00452         INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                                           EXHIBIT 1

 TIFFANY GRAYS                                                        Page 24                                                           25335362 536
 Case 1:20-cv-00452-WJM-SKC Document 63-1 Filed 10/27/20 USDC Colorado Page 27 of
                                       27

Innovk)                                                                                       Frequently Asked Questions

    You may add a Security Freeze to your Innovis Credit Report by phone at 800-540-2505.
    Representatives are available to assist you Monday-Friday 8am-8pm ET.
    You may submit your request by mail:

    Innovis Consumer Assistance
    PO Box 26
    Pittsburgh, PA 15230-0026

     You may submit your request online at www.innovis.com.

     You may request a Freeze in person:

    875 Greentree Road
    8 Parkway Center
    Pittsburgh, PA 15220


 10. How do I dispute the items on my Innovis Credit Report?
    You may dispute items on your credit report by phone at 800-540-2505.
    Representatives are available to assist you Monday-Friday 8am-8pm ET.

     You may submit your dispute by mail:

    Innovis Consumer Assistance
    PO Box 1640
    Pittsburgh, PA 15230-1640

    Please include any supporting documentation with your dispute.

    If you have a login and password, you may dispute online at www.innovis.com. If you need a login and password, call Consumer
    Assistance at 800-540-2505. Representatives are available to assist you Monday-Friday 8am-8pm ET.

     You may dispute in person:

    875 Greentree Road
    8 Parkway Center
    Pittsburgh, PA 15220


 11. Does Innovis provide a credit score?
    The law requires a Consumer Reporting Agency to disclose mortgage and educational credit scores. Innovis does not offer these types
    of scores. However, upon request, consumers can receive a copy of their Innovis Credit Report.


 12. How do you get my information?
    Information regarding your credit history is provided to Innovis by companies that have existing and past credit relationships with you.


 13. Why don't all items appear on my Innovis Credit Report?
    Not all credit grantors report to all credit reporting agencies. If you believe yours does not report to Innovis, please contact them directly
    to inquire about whether they will begin reporting.




       CASE NO. 1:20-CV-00452          INNOVIS ANSWER TO GRAYS SECOND AMENDED COMPLAINT                                            EXHIBIT 1

 TIFFANY GRAYS                                                         Page 25                                                            25335362 536
